Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/25/2020.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-14 are pending and are presented for examination.  
Claims 1-14 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the mount comprises a conical wall extending between the coil assembly and the mast” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-14 are also allowable for depending on claim 1. 

Applicant discloses that the electromagnetic generator comprising the mount (22, Figs. 1, 4) comprises a conical wall (26) extending between the coil assembly (10) and the mast (4). 
Applicant’s co-pending application SN 17/042,071 (US 20210028679 A1) has been reviewed.  The feature at issue is not claimed in SN 17/042,071.  

Conical support is known in the art.  See example at Laurent (US 9653980 B2, US 20130342032 A1) as the element 117 in Fig. 4.  However, in the Laurent, the conical support is not taught or suggested be configured in the structure of the applicant, i.e., between the coil assembly and the mast.  Therefore, the reason for allowance is the conical wall in the combination as claimed.  

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834